869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard BELL, Plaintiff-Appellant,v.Robert E. ENGLISH, Librarian;  D. Graham, Assistant Wardenof Brunswick Correctional Center, Defendants-Appellees.
No. 88-6803.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 4, 1989.Decided:  Feb. 6, 1989.

Leonard Bell, appellant pro se.
Eric Karl Gould Fiske (Office of the Attorney General of Virginia), for appellees.
Before K.K. HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leonard Bell appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Bell v. English, C/A No. 87-656-N (E.D.Va. Aug. 15, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court did not abuse its discretion in denying leave to amend.  An amendment adding new parties may be covered by Fed.R.Civ.P. 21, and therefore require leave of court.   See generally Age of Majority Educational Corp. v. Preller, 512 F.2d 1241, 1245-46 (4th Cir.1975) (en banc)